Case 19-34574-KRH            Doc 789       Filed 03/01/21 Entered 03/01/21 10:54:29                  Desc Main
                                          Document     Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION


    In re:
                                                                     Chapter 7

    LECLAIRRYAN PLLC,                                                Case No. 19-34574 (KRH)


    Debtor.1


  NOTICE OF SECOND INTERIM APPLICATION OF HUNTON ANDREWS KURTH
 LLP, SPECIAL COUNSEL FOR TRUSTEE, FOR ALLOWANCE OF COMPENSATION
              AND REIMBURSEMENT OF EXPENSES INCURRED

         PLEASE TAKE NOTICE that, on March 1, 2021, the following has been filed with the
 United States Bankruptcy Court for the Eastern District of Virginia, Richmond Division (the
 “Court”): Second Interim Application of Hunton Andrews Kurth LLP, Special Counsel for
 Trustee, for Allowance of Compensation and Reimbursement of Expenses Incurred (the “Hunton
 Fee Application”), wherein Hunton Andrews Kurth LLP seeks interim approval of compensation
 in the amount of $67,202.00 and reimbursement of expenses in the amount of $0.00.

        PLEASE TAKE FURTHER NOTICE that your rights may be affected. You should
 read the Hunton Fee Application carefully and discuss it with your attorney, if you have
 one in this case. If you do not have an attorney, you may wish to consult one.

          PLEASE TAKE FURHER NOTICE that if you do not want the Court to grant the
 relief requested in the Hunton Fee Application, or if you want the Court to consider your views
 on the Hunton Fee Application, then by March 18, 2021, you or your attorney must:

                  File with the Court, either electronically or at the address shown below, a written
                  response pursuant to Rule 9013-1(H) of the Local Rules of the United States
                  Bankruptcy Court for the Eastern District of Virginia. If you mail your written
                  response to the Court for filing, you must mail it early enough so the Court will
                  receive it on or before the date stated above.

         1
                  The last four digits of the Debtor’s federal tax identification number are 2451.

 HUNTON ANDREWS KURTH LLP
 Riverfront Plaza, East Tower
 951 East Byrd Street
 Richmond, Virginia 23219
 Telephone: (804) 788-8200
 Facsimile: (804) 788-8218
 Tyler P. Brown (VSB No. 28072)
 Jason W. Harbour (VSB No. 68220)
 Henry P. (Toby) Long, III (VSB No. 75134)

 Special Counsel to the Trustee
Case 19-34574-KRH      Doc 789    Filed 03/01/21 Entered 03/01/21 10:54:29           Desc Main
                                 Document     Page 2 of 3



                            Clerk of the Court
                            United States Bankruptcy Court
                            701 E. Broad Street, Suite 4000
                            Richmond, VA 23219

              You must also mail a copy to:

                            HUNTON ANDREWS KURTH LLP
                            Tyler P. Brown, Esq.
                            Jason W. Harbour, Esq.
                            Henry P. (Toby) Long, III, Esq.
                            Riverfront Plaza, East Tower
                            951 East Byrd Street
                            Richmond, Virginia 23219

              Attend a hearing scheduled at 11:00 a.m., Tuesday, March 25, 2021, before the
              Honorable Kevin R. Huennekens. If no timely response has been filed
              opposing the relief requested, the court may grant the relief sought in the
              Hunton Fee Application without holding a hearing.

        If you or your attorney do not take these steps, the Court may decide that you do
 not oppose the relief sought in the Hunton Fee Application and may enter an order
 granting the relief requested therein.

 Date: March 1, 2021
                                              HUNTON ANDREWS KURTH LLP

                                               /s/ Tyler P. Brown
                                              Tyler P. Brown (VSB No. 28072)
                                              Jason W. Harbour (VSB No. 68220)
                                              Henry P. (Toby) Long, III (VSB No. 75134)
                                              HUNTON ANDREWS KURTH LLP
                                              Riverfront Plaza, East Tower
                                              951 East Byrd Street
                                              Richmond, Virginia 23219
                                              Telephone: (804) 788-8200
                                              Facsimile: (804) 788-8218

                                              Special Counsel for Trustee




                                                 2
Case 19-34574-KRH         Doc 789     Filed 03/01/21 Entered 03/01/21 10:54:29              Desc Main
                                     Document     Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 1st day of March 2021, a true and correct copy of the
 foregoing Notice Of Second Interim Application Of Hunton Andrews Kurth LLP, Special
 Counsel For Trustee For Allowance Of Compensation and Reimbursement Of Expenses Incurred
 was served, via electronic delivery and/or first class mail, postage prepaid to: (a) Lynn L.
 Tavenner, Chapter 7 Trustee, (b) the Office of the United States Trustee; (c) the Core Parties and
 2002 List as defined in the Order Establishing Certain Notice, Case Management, and
 Administrative Procedures, ECF No. 38; and (d) all parties that properly filed a request for notice of
 papers in this case pursuant to Bankruptcy Rule 2002.


                                                 /s/ Tyler P. Brown
